Citation Nr: 1132738	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  11-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for fracture, second, third, and fourth metatarsals, right foot.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and son-in-law.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal.  

In July 2011 the Veteran, his daughter and his son-in-law testified at a video-conference hearing before the undersigned Veterans Law Judge. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU. Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's fracture, second, third, and fourth metatarsals, right foot, is productive of disability analogous to loss of use of the right foot, with no effective function other than that which would be equally served by an amputation stump.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for fracture, second, third, and fourth metatarsals, right foot, but no higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Codes 5167, 5276-5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

Here, the VCAA duty to notify was satisfied by way of several letters sent to the appellant between October 2008 and November 2009, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the rating for his service-connected right foot disability to include as to loss of use of the foot.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a January 2011 statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his initial rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.

In this case, during the July 2011 hearing, the Veterans Law Judge (VLJ) discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.

In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Merits of the Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's statements describing the symptoms of his service-connected fracture, second, third, and fourth metatarsals, right foot, are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The Veteran is competent to report complaints of generalized muscle pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).

The Veteran submitted the current claim on appeal for a disability rating in excess of 30 percent for fracture, second, third, and fourth metatarsals, right foot, in August 2008.  The competent evidence associated with that claim includes the Veteran's statements and testimony at a July 2011 Board hearing, as well as the reports of VA and private treatment, and of VA examinations conducted in April 2008, February and June 2009, and in October 2009.

An April 2008 VA examination report and May 2008 addendum show that the Veteran reported complaints of pain under and a bit proximal to his metatarsophalangeal joint.  The examiner found on examination that the Veteran had no ability to flex and extend his toes on the right foot at all.  The great toe metatarsophalangeal joint had 25 degrees of extension and 20 degrees of flexion.  X-ray examination showed that the Veteran had healed fractures of the second and third metatarsals of the right foot though there was a history of an additional fracture in the fourth metatarsal.  The examiner opined that symptomatology associated with the great toe metatarsalgia was a result of his right foot disability.

The report of a February 2009 VA examination shows that the Veteran reported flare-ups of foot joint disease weekly or more frequently.  He reported that he was unable to stand for more than a few minutes or to walk more than a few yards, and that he needed the use of a walker.  On examination there was evidence of swelling with mild pedal edema, and of tenderness across the metatarsals.  The skin had abnormalities of no hair on the feet and fungus on the toenails.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The foot had plus one pedal pulses and the Veteran's gait was slow using a walker.  X-rays showed degenerative joint disease (old) of the third, fourth, and fifth metatarsal fractures.  The examiner diagnosed that the Veteran had a foot problem associated with a diagnosis of metatarsalgia of the right foot.  With respect to general occupational effect of the foot disability the examiner noted that the Veteran was not employed.  The examiner opined that there were effects of the right foot disability on the Veteran's daily activities including that it prevented exercise and recreation.

Private treatment records generated at the Cooper Clinic dated between 2005 and May 2009 show that at different times during that period, treatment providers: diagnosed in part, post-traumatic degenerative changes of the right foot with limited range of motion (September 2005); found that the Veteran had significant difficulty walking because of the inability to dorsiflex and plantar flex the foot, and significant pain in the ankle related to this old (foot) injury (November 2006); and found that the Veteran required a walker (February 2007).

The report of a June 2009 VA examination shows that the examiner reviewed the Veteran's medical records including reports of recent VA examinations.  The examiner concluded that the Veteran was unable to walk more than a few steps.  
The report of an October 2009 VA examination indicates that the Veteran reported complaints of right foot pain that had progressively worsened since service.  The Veteran reported that he had poor response to current treatment.  He identified right metatarsal symptoms of pain while standing, walking or at rest; swelling while standing or walking; redness while standing, walking or at rest; stiffness while walking or at rest; fatigability while standing or walking; weakness while standing or walking; and lack of endurance while standing or walking.  The Veteran reported that he had flare-ups of the symptoms weekly or more often, of one to two day duration usually.  During flare-ups he was unable to do usual activities around the house.  The Veteran reported that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  He required use of a walker due to his unsteadiness; and he used orthopedic inserts with fair effectiveness.

On examination, there was objective evidence of painful motion with attempts to flex the foot/ankle; swelling, with 3+ pitting edema of the foot, ankle, and lower leg; tenderness to palpation of the mid metatarsal region; weakness, with an inability to dorsiflex or plantar flex the foot; and abnormal weight bearing shown by abnormal shoe wear pattern.  The report recorded that there was no evidence of instability, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  X-rays showed that the bones of the right foot were generally osteopenic, with old healed fractures, intact digits, and no osteomyelitis or acute fractures.  

The report of the October 2009 VA examination contains a diagnosis of status post right foot injury associated with right foot pain.  The examiner opined that the effects of the right foot disability on daily activities included severe effects on doing chores, traveling, bathing, dressing, toileting, grooming and driving; and that the right foot disability prevented the Veteran from doing exercise, sports, or recreation.  

In a private treatment record dated in July 2011, Michael S. Wolfe, MD., reported that the Veteran had complaints of right foot pain that was increased with walking and that had increased over the previous three months.  Dr. Wolfe reported that the pain was severe with walking and the Veteran had persistent numbness and weakness in the foot requiring Hydrocodone.  Examination revealed a decreased sensation in the distal portion of the foot and somewhat global in distribution.  The Veteran had very little muscle strength in regard to flexion or extension of the foot.  He had a range of motion only from about zero to 20 degrees plantar flexion at the ankle.  He was markedly tender along the ankle and Lisfranc joint.

Dr. Wolfe concluded with an impression of multiple metatarsal fractures with posttraumatic degenerative change of the foot, with residual muscle weakness and sensory nerve dysfunction.  Noting his treatment of the Veteran for many years, Dr. Wolfe opined that the right foot disability resulted in loss of use of the right foot, including due to symptoms associated with range of motion, strength, sensory function and pain resulting from the debilitating injury to the right foot during service.  

During a July 2011 hearing, the Veteran, his daughter and son-in-law testified regarding the symptoms of his service-connected right foot disability and its effects on his ability to work and perform daily activities.  The Veteran essentially testified to the effect that he had lost the use of the right foot due to the service-connected fracture, second, third, and fourth metatarsals, right foot.  

The Veteran's service-connected fracture, second, third, and fourth metatarsals, right foot is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284, for other foot injuries.  Under Diagnostic Code 5284, the maximum disability rating assignable is 30 percent, which is assignable for severe disability of other foot injuries.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation.  See 38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, Diagnostic Code 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the Special Monthly Compensation regulations set forth in 38 C.F.R. § 3.350.  Special monthly compensation at the (k) rate is available when a Veteran, as a result of a service-connected disability, has lost the use of one foot.  38 U.S.C.A. §§ 1114(k), 1114; 38 C.F.R. § 3.350(a).

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 U.S.C.A. §§ 1114, 1134 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 4.63 (2010).

Based on the totality of the competent evidence on file as discussed above, and after affording the Veteran's case the benefit of the doubt in his favor, the Board determines that the Veteran's service-connected right foot disability is productive of disability analogous to actual loss of use of the foot, thereby warranting a disability rating of 40 percent.  See Note, following 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The evidence as discussed above shows that the Veteran's service-connected right foot disability is productive of a remaining right foot function with acts of balance and propulsion that could be accomplished equally well by an amputation stump with prosthesis.

In this regard, the Board finds probative Dr. Wolf's essential opinion that the Veteran's right foot disability resulted in loss of use of the right foot, due to symptoms associated with range of motion, strength, sensory function and pain resulting from the debilitating injury to the right foot during service.  

The Board finds that opinion regarding loss of use of the right foot to be substantiated by other competent evidence on file including the medical evidence and Veteran's statements and testimony as discussed above.  That evidence shows that the right foot disability manifests pain, swelling, weakness, and excess fatigability, which the Board has considered in determining the appropriate evaluation of the disability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Board has considered the Veteran's complaints of pain.  Even though Diagnostic Code 5284 (other foot injuries) does not specifically address limitation of motion, the essential function of the foot is that of locomotion through the motion of the various joints of the foot in combination with the rest of the lower extremity; and limitation of motion in this case is shown to be extremely limited due to pain and other symptoms discussed.  The Veteran requires use of a walker and is unable to walk more than a few steps.  

The most recent VA examination opinion as to the effects of the right foot disability on daily activities shows that the Veteran is prevented from doing activities involving walking (exercise, sports, and recreation) and that there are severe effects on doing other daily activities such as chores, traveling, bathing, dressing, toileting, grooming, and driving, due to the severe effects of the right foot disability, constituting a disability picture equivalent to actual loss of use of the right foot.  

On that basis, the Board finds that a 40 percent disability rating, but no more, is warranted for the Veteran's fracture, second, third, and fourth metatarsals, right foot, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5284.  A disability rating in excess of 40 percent is not feasible, because under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As relevant to this appeal, amputation of the foot warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  Therefore, a disability rating for the right foot disability shall not exceed 40 percent.  38 C.F.R. §§ 4.71a, Diagnostic Code 5167; 4.68.

Thus any further consideration under other Rating Schedule diagnostic codes for evaluation of the service-connected right foot disability is not warranted.  Notably, none of the diagnostic codes for evaluation of unilateral foot disability would provide for an evaluation in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  Further, to the extent of any ankle disability associated with the right foot disability, the same rule applies with the same effect-the disability rating shall not exceed the rating for the amputation at the elective level were amputation to be performed, in this case amputation of the foot, which is delimited by the ankle joint.  Thus to the extent of any associated ankle disability, a rating shall not exceed 40 percent.  Therefore, the 40 percent rating granted here is the maximum rating allowable in this case.

Further, in addition to the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the feet also entitles compensation under the special monthly compensation regulations set forth in 38 C.F.R. § 3.350.  Thus, as the Veteran's right foot disability has been found to show a loss of use of the right foot, he is entitled to special monthly compensation for loss of use of the right foot.  

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, because the Veteran's service-connected right foot symptoms remained relatively constant throughout the course of the period on appeal such staged ratings are not warranted.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's right foot disability, which is productive of the musculoskeletal symptoms discussed above, including loss of use of the right foot, which are specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  The rating criteria are therefore adequate to evaluate the Veteran's right foot disability and referral for consideration of extraschedular rating is not warranted.

Consideration of the raised claim for TDIU under Rice is addressed in the Remand section below.


ORDER

Subject to the regulations governing the payment of monetary awards, a 40 percent rating, but no more, for fracture, second, third, and fourth metatarsals, right foot, is granted.

REMAND

As noted above, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.

The evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim on appeal.  The Veteran has essentially asserted in testimony and at VA examinations that he is unable to do activities necessary to work, and thereby unemployable, due to the severity of his service-connected disabilities and primarily due to his right foot disability.  Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, however, the percentage requirements of 38 C.F.R. § 4.16(a) are not met.  The only disability ratings are those associated with the right foot disability, now rated 40 percent; lower lip residual scar, excision of skin cancer causing limitations in eating, speech, and smile, rated 20 percent; and malaria, rated as zero percent disabling.  Though the right foot disability is rated as 40 percent disabling, the combined rating of all of the service-connected disabilities does not equal 70 percent.  Thus, a TDIU based on 38 C.F.R. § 4.16(a) is not warranted.  However, a TDIU may also be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).  Given the totality of the evidence showing that the Veteran's right foot disability involves severe pain and loss of use of the foot, this is an exceptional case in which the TDIU issue should be considered on an extraschedular basis.  However, the Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that, as the percentage requirements for consideration of 38 C.F.R. § 4.16(a) are not met, the RO can consider whether to refer the matter to the Director of Compensation and Pension for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.  

2.  Consider whether to refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra- schedular evaluation.  

3.  Then, consider his TDIU claim.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


